DETAILED ACTION
This Office Action is in response to the applicant’s amendments filed on 02 June 2022.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest wherein at least two beams with similar features are clustered into a beam cluster, based on determining that the feature similarity between the two beams exceeds a threshold, as recited in independent claims 1, 17, 19 and 20.
With regards to claims 1, 17, 19 and 20, the closest prior art reference of record, Talukdar et al. (US Publication 2020/0329414), discloses to establish a multi-AP RRC connection with a user device UD the UD in the coverage area of multiple APs selects suitable ones as cluster set candidates and reports this list to a temporary serving AP the UD chooses. The multi-AP connection itself is setup by the cluster set manager CSM. The CSM collects information from each AP about control channels and load in order to choose which APs will be in the cluster, which will be the serving AP, and to setup the multi-AP connection with the UD.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472   

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472